Jenkins, P. J.
The only error complained of in the instant case is upon the order overruling the defendant’s motion for a new trial, which is based upon the general grounds only. The defendant contended that the indebtedness claimed by the plaintiff upon an open account for sawing lumber was the debt of another and different, concern, but operated under the same management. It can not be said, however, that the evidence demanded a verdict in the defendant’s favor, in view of the unpaid written order, directed by the defendant against a third person in favor of *367tlie plaintiff in the amount of $53.84 on account of lumber sawed, which indicated on its face a balance due by the defendant to the plaintiff in that amount, after deducting an indebtedness due the defendant by the plaintiff, and in view of the further statement of the plaintiff’s account, introduced in evidence by the defendant, which indicated a balance due the plaintiff by the defendant of $180.19 for sawing on another “set,” the two amounts aggregating the amount of the recovery, to wit, $234.03. In view of the evidence submitted, the verdict, having the approval of the trial judge, can not be disturbed.
Decided May 15, 1931.
E. E. Anderson, for plaintiff in error.
William E. & W. Gordon Mann, contra.

Judgment affirmed.


Stephens and Bell, JJ., concur.